Case 1:17-ap-01096-VK    Doc 92 Filed 01/03/19 Entered 01/03/19 16:10:02   Desc
                          Main Document     Page 1 of 6



  1   WRIGHT, FINLAY & ZAK, LLP
      Jonathan D. Fink, Esq., SBN 110615
  2   Nicole S. Dunn, Esq., SBN 213550
  3   4665 MacArthur Court, Suite 200
      Newport Beach, CA 92660
  4
      Telephone: (949) 477-5050; Facsimile: (949) 608-9142
  5   ndunn@wrightlegal.net
  6
      Attorneys for Appellees and Defendants, Ocwen Loan Servicing, LLC
  7   and Mortgage Electronic Registration Systems, Inc.
  8
  9                     UNITED STATES BANKRUPTCY COURT
 10                     CENTRAL DISTRICT OF CALIFORNIA
 11
 12
      In re: STEVEN MARK ROSENBERG, District Court Case No.:
          Debtor.                   2:18-cv-10188-AG
 13
                                    (Honorable Andrew J. Guilford)
 14
      STEVEN MARK ROSENBERG,                  US Bankruptcy Court Case No.:
 15                                           Case No. 1:17-bk-11748-VK
 16                          Plaintiff,       Chapter 7
 17   v.                                      Adversary Case No. 1:17-ap-01096-VK
 18   ALLIANCE BANCORP, INC (Estate),         COUNTER-DESIGNATION OF
 19   MORTGAGE ELECTRONIC                     RECORD FOR APPELLEES
      REGISTRATION SYSTEMS, INC.,             OCWEN LOAN SERVICING, LLC
 20
      OCWEN LOAN SERVICING, ONE               AND MORTGAGE ELECTRONIC
 21   WEST BANK, DEUTSCHE BANK                REGISTRATION SYSTEMS, INC.
 22
      NATIONAL TRUST COMPANY, AS
      TRUSTEE FOR ALLIANCE
 23   BANCORP MORTGAGE BACKED
 24   PASS-THROUGH CERTIFICATE
      SERIES 2007-OA1 AND DOES 1
 25   THROUGH 25, INCLUSIVE,
 26
                          Defendants.
 27
 28
                                             1
       COUNTER-DESIGNATION OF RECORD FOR APPELLEES OCWEN LOAN
         SERVICING, LLC AND MORTGAGE ELECTRONIC REGISTRATION
                             SYSTEMS, INC.
Case 1:17-ap-01096-VK        Doc 92 Filed 01/03/19 Entered 01/03/19 16:10:02     Desc
                              Main Document     Page 2 of 6



  1            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
  2            PLEASE TAKE NOTICE that pursuant to Federal Rule of Bankruptcy
  3   8009, Appellees and Defendants, Ocwen Loan Servicing, LLC and Mortgage
  4   Electronic Registration Systems, Inc. (“Appellees” or “Defendants”) hereby make
  5   the following counter-designation of additional items to be included in the record
  6   on appeal in connection with the Notice of Appeal filed by Steven Mark Rosenberg
  7   on December 6, 2018 [Dkt. No 78]. 1
  8
  9                Filing Date      Docket No.                      Item
 10       1.     2/13/2018         15            Notice of Hearing on Motion for
 11                                              Judgment on the Pleadings
 12       2.     2/13/2018         16            Motion for Judgment on the Pleadings
 13       3.     2/13/2018         17            Request for Judicial Notice in Support
 14                                              of Motion for Judgment on the
 15                                              Pleadings
 16       4.     3/12/2018         27            Transcript regarding Hearing Held
 17                                              January 24, 2018
 18       5.     3/28/2018         32            Reply to Motion for Judgment on the
 19                                              Pleadings
 20       6.     5/2/2018          41            Courts’ Ruling on Motion for Judgment
 21                                              on the Pleadings held on May 2, 2018
 22
 23   1
        Rosenberg has filed his Notice of Appeal not as plaintiff in the adversary
 24   proceeding, but rather “on behalf of the Estate of Isadore Rosenberg.” (See,
 25
      Notice of Appeal [Dkt. No. 78].) Neither Isadore Rosenberg nor her estate is a
      party to the adversary proceeding nor is either a debtor in the bankruptcy case
 26   from which the adversary proceeding has arisen. Neither Isadore Rosenberg,
 27   nor her estate, have any standing to appeal any decision or ruling entered by
      the Bankruptcy Court in this adversary proceeding.
 28
                                                 2
          COUNTER-DESIGNATION OF RECORD FOR APPELLEES OCWEN LOAN
            SERVICING, LLC AND MORTGAGE ELECTRONIC REGISTRATION
                                SYSTEMS, INC.
Case 1:17-ap-01096-VK    Doc 92 Filed 01/03/19 Entered 01/03/19 16:10:02     Desc
                          Main Document     Page 3 of 6



  1   7.     5/4/2018          47            Notice of Lodgment of Judgment
  2                                          Following Defendants’ Motion for
  3                                          Judgment on the Pleadings
  4   8.     5/14/2018         49            Order Granting Defendants’ Motion for
  5                                          Judgment on the Pleadings
  6   9.     5/14/2018         50            Judgment Following Defendants’
  7                                          Motion for Judgment on the Pleadings
  8   10.    5/16/2018         51            Notice of Lodgment of Amended Order
  9                                          Granting Defendants’ Motion for
 10                                          Judgment on the Pleadings
 11   11.    5/16/2018         52            Notice of Lodgment of Amended
 12                                          Judgment Granting Defendants’ Motion
 13                                          for Judgment on the Pleadings
 14   12.    6/7/2018          56            Order Amended Judgment Following
 15                                          Defendants’ Motion for Judgment on
 16                                          the Pleadings
 17   13.    6/11/2018         58            Motion to Amend and Notice of Motion
 18                                          to Alter or Amend Judgment
 19   14.    9/5/2018          60            Declaration in Support of Plaintiff’s
 20                                          Motion to Alter or Amend Judgment
 21   15.    11/2/2018         71            Transcript regarding Hearing Held on
 22                                          May 2, 2018 re Defendants’ Motion for
 23                                          Judgment on the Pleadings
 24
 25
 26
 27
 28
                                             3
      COUNTER-DESIGNATION OF RECORD FOR APPELLEES OCWEN LOAN
        SERVICING, LLC AND MORTGAGE ELECTRONIC REGISTRATION
                            SYSTEMS, INC.
Case 1:17-ap-01096-VK   Doc 92 Filed 01/03/19 Entered 01/03/19 16:10:02   Desc
                         Main Document     Page 4 of 6



  1   16.     11/21/2018       74           Order Denying Debtor’s Motion to
  2                                         Alter or Amend Judgment
  3
  4                                       Respectfully submitted,
  5                                       WRIGHT, FINLAY & ZAK, LLP
  6
  7   Dated: January 3, 2019        By:   /s/ Nicole S. Dunn
                                          Jonathan D. Fink, Esq.
  8                                       Nicole S. Dunn, Esq.
  9                                       Attorneys for Defendants, Ocwen Loan
                                          Servicing, LLC and Mortgage Electronic
 10
                                          Registration Systems, Inc.
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                            4
       COUNTER-DESIGNATION OF RECORD FOR APPELLEES OCWEN LOAN
         SERVICING, LLC AND MORTGAGE ELECTRONIC REGISTRATION
                             SYSTEMS, INC.
Case 1:17-ap-01096-VK     Doc 92 Filed 01/03/19 Entered 01/03/19 16:10:02       Desc
                           Main Document     Page 5 of 6



                                 PROOF OF SERVICE
      I, Jovete Elguira, declare as follows:
       I am employed in the County of Orange, State of California. I am over the age of
eighteen (18) and not a party to the within action. My business address is 4665
MacArthur Court, Suite 200, Newport Beach, California 92660. I am readily familiar
with the practices of Wright, Finlay & Zak, LLP, for collection and processing of
correspondence for mailing with the United States Postal Service. Such correspondence is
deposited with the United States Postal Service the same day in the ordinary course of
business. I am aware that on motion of party served, service is presumed invalid if postal
cancellation date or postage meter date is more than one day after date of deposit for
mailing in affidavit.
       On January 3, 2019,1 served the within COUNTER-DESIGNATION OF
RECORD FOR APPELLEES OCWEN LOAN SERVICING, LLC AND
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. on all interested
parties in this action as follows:
[X] by placing [J the original [X] a true copy thereof enclosed in sealed envelope(s)
     addressed as follows:
      [SEE ATTACHED SERVICE LIST]

[X] (BY MAIL SERVICE) I placed such envelope(s) for collection to be mailed on thi
      date following ordinary business practices.
[X] (CM/ECF Electronic Filing) I caused the above document(s) to be transmitted to th
      office(s) of the addressee(s) listed by electronic mail at the e-mail address(es) set
      forth above pursuant to Fed.R.Civ.P.5(b)(2)(E). "A Notice of Electronic Filing
      (NEF) is generated automatically by the ECF system upon completion of an
      electronic filing. The NEF, when e-mailed to the e-mail address of record in the
      case, shall constitute the proof of service as required by Fed.R.Civ.P.5(b)(2)(E). A
      copy of the NEF shall be attached to any document served in the traditional manner
      upon any party appearing pro se."
[X] (Federal) I declare under penalty of perjury under the laws of the United States of
      America that the foregoing is true and correct.
      Executed on January 3, 2019, at Newport Beach, California.


      J4te Elguira



                                               1
                                   PROOF OF SERVICE
Case 1:17-ap-01096-VK     Doc 92 Filed 01/03/19 Entered 01/03/19 16:10:02   Desc
                           Main Document     Page 6 of 6



ATTACHED SERVICE LIST

Steven Mark Rosenberg
15814 Septo Street
North Hills, CA 91343
Plaintiff Pro Se
Steven Mark Rosenberg
106 V2 Judge John Aiso St. PMB 225
Los Angeles, CA 90012
Plaintiff Pro Se

Robert Garnett, Esq.
Tomas A. Ortiz, Esq.
GARRETY & TULLY, P.C.
225 S. Lake Ave., Suite 1400
Pasadena, CA 91101-4869
Attorneys for Deutsche Bank National Trust Co.

Kristin Webb, Esq.
BRYAN CAVE LLP
3161 Michelson Drive, Suite 1500
Irvine, CA 92612
(949) 223-7000; FAX (949) 223-7100
webbk@bryancave.com
Attorney for Cit Bank, N.A.

Amy L. Goldman (TR)
633 W. 5th Street, Suite 4000
Los Angeles, CA 90071
(213) 250-1800
Trustee
United States Trustee (SV)
915 Wilshire Blvd., Suite 1850
Los Angeles, CA 90017
(213) 894-6811
U.S. Trustee
Judge Victoria S. Kaufman
U.S. Bankruptcy Court — Central District
(San Fernando Valley)
21041 Burbank Blvd.
Woodland Hills, CA 91367-6603
                                         2
                                  PROOF OF SERVICE
